Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
Response to Amendment
The amendment filed May 4, 2022 has been entered. The Applicant cancelled claims 3, 15, 23-24, and added claims 25-26. Claims 1-2, 4-9, 11, 13-14, 16-18, 20-22, and 25-26 remain pending in the application. 
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive.
Applicant argues the prior art Johnson teaches that the thermoplastic resin of the resin-bonded fiber bundles should be a different composition than the hydrolytically stable thermoplastic resin that serves as a matrix, rather than the two thermoplastic resins are substantially the same. However, claim 1 does not contain language limiting the thermoplastic resin to be substantially the same as the applicant argues and therefore the pellets of the thermoplastic resin and the thermoplastic resin-bonded fiber bundles could be broadly interpreted to be different thermoplastic resins in prior art.
Claim Objections
Claim 26 objected to because of the following informalities:
In claim 26, “the thermoplastic resin of the thermoplastic resin-bonded fiber bundles are substantially the same thermoplastic resin” lacks proper antecedent basis and should read “a thermoplastic resin of the thermoplastic resin-bonded fiber bundles are substantially a same thermoplastic resin”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 26 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” renders the limitation “the same” indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11, 13-14, 16-18, 20-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US PGPUB 2021/0108047 A1), hereinafter known as Matsumura in view of Johnson et al. (US PGPUB 2020/0277457 A1), hereinafter known as Johnson.
Regarding claim 1, Matsumura teaches (Fig. 1) an electromagnetic wave shielding and absorbing molded article (A) comprising a thermoplastic resin composition ([0062]-[0065]) including a thermoplastic resin and stainless steel fibers ([0074]-[0077]), a content ratio of the stainless steel fibers in the electromagnetic wave shielding and absorbing molded article being from 0.5 to 20 mass% ([0077]), wherein the electromagnetic wave shielding and absorbing molded article has a thickness from 0.5 mm to 5 mm ([0049]), and has an electromagnetic wave shielding property of 10 dB or greater ([0036]) and an electromagnetic wave absorbency of 25% or greater for electromagnetic waves having any frequency in a frequency domain from 59 GHz to 100 GHz ([0134]) but does not specifically teach the electromagnetic wave shielding and absorbing molded article is obtained by injection molding a mixture of pellets of the thermoplastic resin and thermoplastic resin-bonded fiber bundles each having a length from 1 to 30 mm, in which the stainless steel fibers aligned in a length direction are bundled and integrated with the thermoplastic resin with a content ratio of the stainless steel fibers being from 20 to 80 mass%, into the electromagnetic wave shielding and absorbing molded article.

    PNG
    media_image1.png
    492
    352
    media_image1.png
    Greyscale

However, Johnson teaches injection molding a mixture of pellets of the thermoplastic resin ([0057] and [0059]) and thermoplastic resin-bonded fiber bundles each having a length from 1 to 30 mm ([0053]), in which the stainless steel fibers aligned in a length direction ([0012]) are bundled and integrated with the thermoplastic resin with a content ratio of the stainless steel fibers being from 20 to 80 mass% ([0059]), into the electromagnetic wave shielding and absorbing molded article.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electromagnetic wave shielding and absorbent molded article of Matsumura with Johnson to include “injection molding a mixture of pellets of the thermoplastic resin and thermoplastic resin-bonded fiber bundles each having a length from 1 to 30 mm, in which the stainless steel fibers aligned in a length direction are bundled and integrated with the thermoplastic resin with a content ratio of the stainless steel fibers being from 20 to 80 mass%, into the electromagnetic wave shielding and absorbing molded article,” as taught by Johnson, for the purpose of improving impact properties (see also [0051]).
Regarding claim 2, Matsumura further teaches (Fig. 1) wherein a fiber length of the stainless steel fibers contained in the electromagnetic wave shielding and absorbing molded article is from 1 to 30 mm ([0075]).
Regarding claim 4, Matsumura further teaches wherein the electromagnetic wave shielding property and the electromagnetic wave absorbency are adjusted by setting (R-T) to be in a range from 0.5 to less than 6, or be equal to or greater than 6 (thickness of 2mm * .75 ratio is in a range from 0.5 to less than 6), (R-T) being a product of (R), which is a content ratio of carbon fibers in the electromagnetic wave shielding and absorbing molded article ([0047] and [0079]), and (T), which is a thickness of the electromagnetic wave shielding and absorbing molded article ([0049]).
Regarding claim 5, Matsumura further teaches wherein the electromagnetic wave shielding property and the electromagnetic wave absorbency of the electromagnetic wave shielding and absorbing molded article are for all frequencies from 76 GHz to 100 GHz ([0134]).
Regarding claim 6, Matsumura further teaches wherein the thermoplastic resin is one or more thermoplastic resins selected from the group consisting of polypropylenes, propylene unit-containing copolymers and modified products of the copolymers, styrene-based resins, polyphenylene sulfides, polyamides, polyethylene terephthalates, polybutylene terephthalates, and polycarbonates ([0062]).
Regarding claim 7, Matsumura further teaches (Fig. 1) wherein the electromagnetic shielding and absorbing molded article (A) is a protective member for a transmitting and receiving antenna ([0002] and [0133]).
Regarding claim 8, Matsumura further teaches wherein a fiber length of the stainless steel fibers ([0074]-[0077]) contained in the electromagnetic wave shielding and absorbing molded article is from 5 to 10 mm (Abstract).
Regarding claim 9, Matsumura further teaches wherein the electromagnetic wave shielding property and the electromagnetic wave absorbency are adjusted by setting (R-T) to be in a range from 0.5 to less than 6, or be equal to or greater than 6 (thickness of 2mm * .75 ratio is in a range from 0.5 to less than 6), (R-T) being a product of (R), which is a content ratio of carbon fibers in the electromagnetic wave shielding and absorbing molded article ([0047] and [0079]), and (T), which is a thickness of the electromagnetic wave shielding and absorbing molded article ([0049]).
Regarding claim 11, Matsumura further teaches wherein the electromagnetic wave shielding property and the electromagnetic wave absorbency of the electromagnetic wave shielding and absorbing molded article are for all frequencies from 76 GHz to 100 GHz ([0134]).
Regarding claim 13, Matsumura further teaches wherein the electromagnetic wave shielding property and the electromagnetic wave absorbency of the electromagnetic wave shielding and absorbing molded article are for all frequencies from 76 GHz to 100 GHz ([0134]).
Regarding claim 14, Matsumura further teaches wherein the thermoplastic resin is one or more thermoplastic resins selected from the group consisting of polypropylenes, propylene unit-containing copolymers and modified products of the copolymers, styrene-based resins, polyphenylene sulfides, polyamides, polyethylene terephthalates, polybutylene terephthalates, and polycarbonates ([0062]).
Regarding claim 16, Matsumura further teaches wherein the thermoplastic resin is one or more thermoplastic resins selected from the group consisting of polypropylenes, propylene unit-containing copolymers and modified products of the copolymers, styrene-based resins, polyphenylene sulfides, polyamides, polyethylene terephthalates, polybutylene terephthalates, and polycarbonates ([0062]).
Regarding claim 17, Matsumura further teaches wherein the thermoplastic resin is one or more thermoplastic resins selected from the group consisting of polypropylenes, propylene unit-containing copolymers and modified products of the copolymers, styrene-based resins, polyphenylene sulfides, polyamides, polyethylene terephthalates, polybutylene terephthalates, and polycarbonates ([0062]).
Regarding claim 18, Matsumura further teaches (Fig. 1) wherein the electromagnetic shielding and absorbing molded article (A) is a protective member for a transmitting and receiving antenna ([0002] and [0133]).
Regarding claim 20, Matsumura further teaches (Fig. 1) wherein the electromagnetic shielding and absorbing molded article (A) is a protective member for a transmitting and receiving antenna ([0002] and [0133]).
Regarding claim 21, Matsumura further teaches wherein the content ratio of the stainless steel fibers in the electromagnetic wave shielding and absorbing molded article is from 2 to 12 mass% ([0077]), and the thickness of the electromagnetic wave shielding and absorbing molded article is from 1 mm to 5 mm ([0108]).
Regarding claim 25, Matsumura further teaches (Fig. 1) wherein the electromagnetic shielding and absorbing molded article (A) is a protective member for a transmitting and receiving antenna ([0002] and [0133]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Johnson as applied to claim 1 above, and further in view of Saji (US PGPUB 2016/0319088 A1).
Regarding claim 22, Matsumura does not specifically teach wherein a number of the stainless steel fibers included in each of the thermoplastic resin-bonded fiber bundles is from 1000 to 10000.
However, Saji teaches wherein a number of the stainless steel fibers ([0053]) included in each of the thermoplastic resin-bonded fiber bundles is from 1000 to 10000 ([0067]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electromagnetic wave shielding and absorbent molded article of Matsumura with Saji to include “wherein a number of the stainless steel fibers included in each of the thermoplastic resin-bonded fiber bundles is from 1000 to 10000,” as taught by Saji, for the purpose of improving mechanical strength of the electromagnetic wave shielding and absorbent molded article (see also [0016]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Johnson as applied to claim 1 above, and further in view of Tamai et al. (US PGPUB 2017/0001336 A1), hereinafter known as Tamai.
Regarding claim 26, Matsumura does not specifically teach wherein the thermoplastic resin of the pellets and the thermoplastic resin of the thermoplastic resin-bonded fiber bundles are substantially the same thermoplastic resin.
However, Tamai teaches wherein a thermoplastic resin of pellets and a thermoplastic resin of thermoplastic resin-bonded fiber bundles are substantially the same thermoplastic resin ([0029] and [0066]-[0067]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the thermoplastic resin-bonded fiber bundle of Matsumura with Tamai to include “wherein a thermoplastic resin of pellets and a thermoplastic resin of thermoplastic resin-bonded fiber bundles are substantially the same thermoplastic resin,” as taught by Tamai, for the purpose of improving mechanical properties (see also [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845